This is trover against husband and wife for a conversion by the wife. The writ was served on the wife in this State. The plaintiff moves for an order of service on the husband out of the State, under Gen. Stat. R.I. cap. 181, § 25.1 We do not think the motion ought to be granted. Such an order is authorized by the statute only "for the purpose of dealing with any property, relation, or person within the State, and subject to the jurisdiction thereof." The ground on which the plaintiff asks the order is that if he can recover judgment, which he cannot do without making the husband a party to the action, he can have the wife committed on execution, and so "deal" with her "person." Assuming that the wife may be committed if the judgment is not satisfied, she would nevertheless be committed for the purpose of obtaining satisfaction of the execution, not for the purpose of dealing personally with her, otherwise than to that end, and she cannot be committed if the execution were previously paid. We think the statute contemplates a dealing with the person, if not judicially at least directly, and not merely incidentally and as a means to some ulterior end which does not concern the person.
Motion dismissed.
1 As follows: "The Supreme Court may order service of any process, original or auxiliary, at law or in equity, upon persons out of the State, by personal notice, publication in a newspaper within or without the State, or otherwise, for the purpose of dealing with any property, relation, or person within the State, and subject to the jurisdiction thereof, according to law."